DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments and amendments are found to be persuasive and therefore the restriction requirement is rescinded and claims 1-40 will all be examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-25 and 29-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, this claim recites the limitation “the purposes of advertising”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 2, this claim recites the limitation “the inventory”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 3, this claim recites the limitation “the likelihood of events”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.

Regarding claim 3, this claim recites the limitation “the system’s automated propulsion”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 3, this claim recites the limitation “the sponsorship support”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 3, this claim recites the limitation “the prospects of direct sponsorship”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 3, this claim recites the limitation “the levels of in-content advertising performance”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 3, this claim recites the limitation “the synergy”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 3, this claim recites the limitation “the contextual aspects”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 6, this claim recites the limitation “the store’s native advertisers”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 8, this claim recites the limitation “the special features”.  There is insufficient antecedent basis for this limitation in the claim language.   All dependent inherit this rejection through dependency from the above claim.
Regarding claim 11, this claim recites the limitation “the campaign performance insights”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 14, this claim recites the limitation “the method of claim 13”.  However, claim 13 is a system claim.  Therefore, this claim improperly limits the parent claims and needs correction.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 14, this claim recites the limitation “the affinities of a digital content”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 14, this claim recites the limitation “the home page”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 15, this claim recites the limitation “the appropriate bids”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 15, this claim recites the limitation “the criteria specified”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 15, this claim recites the limitation “the match criteria”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 15, this claim recites the limitation “the winning bids”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 15, this claim recites the limitation “the viewable places”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 18, this claim recites the limitation “the levels of advertising support”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 20, this claim recites the limitation “the levels of user engagement”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 21, this claim recites the limitation “the one”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 23, this claim recites the limitation “the publisher’s engagement campaigns”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 23, this claim recites the limitation “several channels above and below the open auctions”.  It is unclear what the terms “above” and “below” are meant to entail.  Applicant’s specification does not provide a clear definition or standard for what “above” and “below” is meant to represent relative to channels and open auctions.  The standard interpretation of these terms is one of situational or physical placement, but that wouldn’t make sense in the current context and therefore this requires appropriate clarification.
Regarding claim 24, this claim recites the limitation “the featured or newly added content”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 31, this claim recites the limitation “the self-service system”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 31, this claim recites the limitation “the Publisher Store”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 31, this claim recites the limitation “the content description component”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 31, this claim recites the limitation “the Advertiser Store”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 31, this claim recites the limitation “the store”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 31, this claim recites the limitation “the store’s advertising framework”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 31, this claim recites the limitation “the means to integrate”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 31, this claim recites the limitation “the purposes”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 31, this claim recites the limitation “the first”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 31, this claim recites the limitation “the means to submit”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 31, this claim recites the limitation “the store’s telemetry software development kit”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 31, this claim recites the limitation “the diversification”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 32, this claim recites the limitation “the fact”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 32, this claim recites the limitation “the store’s guarantees”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 32, this claim recites the limitation “the marketing message”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 32, this claim recites the limitation “the campaign metadata”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 32, this claim recites the limitation “the affinity table”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 33, this claim recites the limitation “the store’s bidders”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 33, this claim recites the limitation “the bid responses and subsequent user interactions”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 33, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 33, this claim recites the limitation “the organic nature”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 34, this claim recites the limitation “the diversity”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 34, this claim recites the limitation “the amount of sponsorship”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 34, this claim recites the limitation “the number of sponsors”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 34, this claim recites the limitation “the amount of their support”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 35, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 37, this claim recites the limitation “the private marketplace”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 37, this claim recites the limitation “the growth”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 38, this claim recites the limitation “the fill rates”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 39, this claim recites the limitation “the appeal”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 39, this claim recites the limitation “the geographic, linguistic, and behavioral attributes”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.
Regarding claim 40, this claim recites the limitation “the desirable effects”.  There is insufficient antecedent basis for this limitation in the claim language.  All dependent inherit this rejection through dependency from the above claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 and 29-40 are rejected under 35 U.S.C. 101 because, while the claims herein are directed to a method and/or system, which could be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes), the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Regarding claim 1, the claims recite, in part, generating a store having a User Store front, Advertiser Store front, and Publisher Store front; the User Store front enabling users to access or install the one or more digital contents and view content-sponsorship ads; the Publisher Store front enabling publishers to submit the one or more digital contents and monitor user engagement as well as sponsorship and advertising performance; and an Advertiser Store front enabling advertisers to browse, look up and view details corresponding to the one or more digital contents and select a combination of the one or more digital contents to target; the store configured either for a specialized digital content type or as a consolidated store front for different types of digital content; the store and store fronts configured to support attracting advertising supply and demand through internal programmatic means.
The limitations, as drafted and detailed above, relates to an interface system for distribution and sale of advertising space, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and more specifically advertising, marketing, or sales activities or behaviors. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of self-service system (claim 1, in and of itself a “system” is not structural), one or more databases (claim 1), a network (claim 1), one or more processors (claim 1), one or more computing devices (claim 1).  The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of generating, enabling, accessing, installing, submitting, monitoring, browsing, looking up, viewing, and supporting) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. There are no additional functional limitations to be considered under prong two.
Accordingly, the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some 
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the 
judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes).
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea.
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using self-service system (claim 1, in and of itself a “system” is not structural), one or more databases (claim 1), a network (claim 1), one or more processors (claim 1), one or more computing devices (claim 1) to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
“Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent- eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat' l Ass' n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).
Applicant herein only requires a general purpose computer (see Applicant specification Paragraphs 00040, 000119-000123, and Figure 26); therefore, there does not appear to be any 
The dependent claims 2-25, 29, and 30 appear to merely limit collecting data about user engagement, providing monetary value, specifics on what data to display to a User, Advertiser, or Publisher, assignment and analysis of geographic, demographic, and behavioral indicators, generating a private marketplace with multiple channels, generating a supply-side and native demand-side platform, matching bids requests with bid responses, generation of engagement reports, specifics of open auction, storage of metadata, creation of segment definitions and linking them to campaigns, creation and updating of an affinity table linking multiple records, specifics of the bidding process, forwarding of reporting events, production of statistical data based on advertising performance, specifics of database storage, accommodating digital content, positions of advertisements, sending of marketing notifications, recommendation framework, and generation of automated incentives, and therefore only limit the application of the idea, and not add significantly more than the idea (i.e. “PEG” Step 2B=No).
The self-service system (claim 1, in and of itself a “system” is not structural), one or more databases (claim 1), a network (claim 1), one or more processors (claim 1), one or more computing devices (claim 1) are each functional generic computer components that perform the generic functions of generating, enabling, accessing, installing, submitting, monitoring, browsing, looking up, viewing, and supporting, all common to electronics and computer systems.
Applicant's specification does not provide any indication that the self-service system (claim 1, in and of itself a “system” is not structural), one or more databases (claim 1), a network (claim 1), one or more processors (claim 1), one or more computing devices (claim 1) are anything other than generic, off-the-shelf computer components. Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No).
Thus, based on the detailed analysis above, claims 1-25, 29, and 30 are not patent eligible.

	Regarding claim 31, the claims recite, in part, receiving, through the Publisher Store, a digital content and publisher's information describing the content and its audience, and storing the data of the content-description component; querying and rendering relevant data to the Advertiser Store in order to allow advertisers to examine details of various digital content, and decide which contents, publishers or categories of content best serve targeting objectives; employing a method of campaign management in order to allow advertisers to submit campaigns for digital- content sponsorship on a User Store; employing a method of real- time bidding for sponsorship advertisements on User Store in order to enable users of the store to view sponsorship messages or ads, wherein the revenue from the messages or ads would go to the store; employing a method of supply-side reporting in order to enable publishers to view levels of sponsorship on the User Store for their digital content, reminding those who did not integrate their digital content with the store's advertising framework that sponsorship in User Store is a precursor to in-content sponsorship; providing publishers with the means to integrate their digital content with the store's advertising framework for the purposes of monetizing the digital content through advertisements; querying, by the Advertiser Store, the database of the content-description component in order to enable the advertisers to be the first to see when a digital content they sponsored on User Store integrates with the store's advertising framework; employing, by the Advertiser Store, a method of campaign management in order to provide advertisers with the means to submit in-content advertising campaigns as soon as the content they sponsored is integrated with the store's advertising framework; providing publishers with the means to integrate their digital content with the store's telemetry software development kit so that the system can collect and aggregate user engagement data for publisher and advertiser insights; and 24Attorney Docket No. Orlandic_NPA_001providing, by the self service system for monetization of digital contents, monetary value to publishers through advertisements of a growing number of in-content sponsorship and open auctions, campaigns created in response to the diversification of targetable content and sharper insights in Advertiser Store.
The limitations, as drafted and detailed above, relates to an interface system for distribution and sale of advertising space through bidding and tracking of advertising effectiveness, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and more specifically advertising, marketing, or sales activities or behaviors. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of computer implemented method (claim 31), self-service system (claim 31, in and of itself a “system” is not structural), network (claim 31), and database (claim 31). The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of receiving, storing, querying, employing, allowing, submitting, viewing, reminding, providing, and integrating) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. There are no additional functional limitations to be considered under prong two.
Accordingly, the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular 
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the 
judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes).
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea.
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using computer implemented method (claim 31), self-service system (claim 31, in and of itself a “system” is not structural), network (claim 31), and database (claim 31) to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
“Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent- eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat' l Ass' n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).
Applicant herein only requires a general purpose computer (see Applicant specification Paragraphs 00040, 000119-000123, and Figure 26); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility.

The computer implemented method (claim 31), self-service system (claim 31, in and of itself a “system” is not structural), network (claim 31), and database (claim 31) are each functional generic computer components that perform the generic functions of receiving, storing, querying, employing, allowing, submitting, viewing, reminding, providing, and integrating, all common to electronics and computer systems.
Applicant's specification does not provide any indication that the computer implemented method (claim 31), self-service system (claim 31, in and of itself a “system” is not structural), network (claim 31), and database (claim 31) are anything other than generic, off-the-shelf computer components. Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No).
Thus, based on the detailed analysis above, claims 31-40 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-40 are rejected under 35 U.S.C. 102a1 as being anticipated by Rousso (U.S. Pub No. 2010/0057556).  Rousso teaches a system and method of advertising that includes all of the limitations recited in the above claims.
Regarding claim 1, as best understood, Rousso teaches one or more databases (Paragraphs 0452-0453); the one or more databases coupled via a network (Paragraph 0422); one or more processors coupled to the one or more databases (Paragraph 0425); and one or more computing devices coupled to the one or more processors and the one or more databases via the network (Paragraphs 0422, 0456); wherein the one or more processors are configured for: generating a store having a User Store front (Paragraph 0065), Advertiser Store front (Paragraph 0063), and Publisher Store front (Paragraph 0063); the User Store front enabling users to access or install the one or more digital contents and view content-sponsorship ads (Paragraph 0066); the Publisher Store front enabling publishers to submit the one or more digital contents and monitor user engagement as well as sponsorship and advertising performance (Paragraphs 0061, 0063); and an Advertiser Store front enabling advertisers to browse, look up and view details corresponding to the one or more digital contents and select a combination of the one or more digital contents to target (Paragraph 0096); the store configured either for a specialized digital content type or as a consolidated store front for different types of digital content (Paragraph 0066, Rousso supports providing ads in a search engine which would represent different types of digital content and specific external sites which would represent specialized digital content type); the store and store fronts configured to support attracting advertising supply and demand through internal programmatic means (Abstract, by providing a system for implementation of advertising, it is believed that Rousso “supports” attracting advertising supply and demand).
EXAMINER NOTE:  Applicant’s specification does not appear to specify exactly what a “store”, “User Store front”, “Advertiser Store front”, or “Publisher Store front” is meant to be other than a group of interfaces by which each party may use the system (See Paragraph 00045 of the instant specification).  
Regarding claim 2, as best understood, Rousso teaches collecting, through a telemetry software development kit, for the publishers and advertisers, data about the user engagement with a digital content enabling the publishers to gradually gain appreciation among the advertisers for the inventory; and providing monetary value to the publishers by means of advertisements procured through an advertising software development kit (Paragraphs 0148-0149, ad tracking, 0353-0374, monetary value through the billing system).
EXAMINER NOTE:  Software development kits are merely programming, and any programming in the prior art that performs the functionality that is actively limited by the claim language will meet the requirements of the software development kits.
Regarding claim 3, as best understood, Rousso teaches displaying widgets and screens on the store fronts that present relevant information while increasing the likelihood of events favorable to the system's automated propulsion, the widgets and screens comprising: widgets on the User Store front displaying messages or advertisements of the advertisers sponsoring specific one or more digital contents (Paragraph 0066); one or more sponsorship screens within the Publisher Store front presenting the publishers data about the sponsorship support on the User Store front and conveying the prospects of direct sponsorship should the publishers integrate the one or more digital contents with an advertising framework of the store (Paragraph 0063); one or more advertising performance screens disposed within the Publisher Store front wherein the publisher of an integrated digital content is capable of monitoring the levels of in-content advertising performance (Paragraphs 0061, 0063); one or more screens on the Advertiser Store front enabling the advertisers to assess the synergy of their 
EXAMINER NOTE:  Widgets are merely software parts of an interface, and any programming in the prior art that performs the functionality that is actively limited by the claim language will meet the requirements of the widgets.  Any and all events undertaken by the prior art are believed to “increase the likelihood of events favorable to the system's automated propulsion”, as the prior art contains automated elements and is was not invented to create “unfavorable” circumstances.  Likewise, any information presented to a publisher in the prior art would naturally “convey the prospects of direct sponsorship should the publishers integrate the one or more digital contents with an advertising framework of the store” as this would be a favorable outcome.
Regarding claim 4, as best understood, Rousso teaches generating a digital-content sponsorship platform articulated to support in-store and in- content advertising, wherein in-store advertising conveys an intent of the advertisers to sponsor a digital content, and in-content advertising enables monetization of the one or more digital contents (Paragraph 0066, Rousso supports providing ads in a search engine which would represent in-store and specific external sites which would represent in-content).
Regarding claim 5, as best understood, Rousso teaches generating a private marketplace of the digital-content sponsorship platform with at least one premium channel and at least one channel for non-guaranteed delivery, wherein: at least one premium channel supports sponsorship campaigns, providing content guarantees for a fixed or minimum price (Paragraphs 0388-0392, guarantees to bill for content using a specific process for a minimum price possible through bidding); and at least one non-guaranteed channel reserved for open auctions, soliciting bids of the store's native and external demand (Paragraphs 0353-0355).

Regarding claim 6, as best understood, Rousso teaches generating a supply-side platform and a native demand-side platform within the digital-content sponsorship platform, wherein the supply-side platform submits bids on behalf of the publishers and the native demand-side platform performs programmatic bidding on behalf of the store's native advertisers (Paragraphs 0353-0355, bids are made to the system and then the system submits them and performs “programmatic bidding” which means that automated computer processes take place to determine a winner); and wherein advertisers of external demand-side platforms may compete for in-content advertising space through open-auction channels for non-guaranteed delivery (Paragraphs 0353-0355).
EXAMINER NOTE:  Applicant’s specification does not clearly define the term “channel”, and therefore Examiner interprets “channel” to be options.
Regarding claim 7, as best understood, Rousso teaches following a protocol for communication between the supply-side and demand-side platforms with special provisions for matching bid requests and bid responses in order to provide content guarantees to sponsorship campaigns (Paragraph 0047).
EXAMINER NOTE:  Any limitations following the language “in order to” is intended use and not actively claimed.  Therefore, such limitations are given little patentable weight.
Regarding claim 8, as best understood, Rousso teaches generating and processing a number of system events, including content description, telemetry, bid request, bid response, and reporting events, enhanced with data items supporting the special features of the communication protocol (Paragraphs 0148-0149, telemetry, 0047, bid request/response, 0096, content category description, 0061, reporting events).
EXAMINER NOTE:  Each of the above system events have “data items” associated with them and make use of communication protocols in the prior art.
Regarding claim 9, as best understood, Rousso teaches supporting the processes of content description, user telemetry, real-time bidding, and campaign management, appropriately configured to support automated propulsion of advertising supply and demand, wherein: the process of content description propagating content-description events from the Publisher Store front to the Advertiser Store front (Paragraphs 0063, 0096); the process of user telemetry generating user-engagement reports for publishers and advertisers (Paragraph 0061); the processes of real-time bidding procuring digital-content sponsorship ads in the User Store front as well as sponsorship or open-auction ads for in-content advertising (Paragraphs 0066, 0353-0374); and the process of  (PATENT)campaign management handling campaign metadata used by the native demand-side platform for programmatic bidding (Paragraph 0353-0374).
EXAMINER NOTE:  Metadata is defined by Merriam-Webster as “data that provides information about other data”.  Therefore any campaign data would be campaign metadata that provides information about the campaign.
Regarding claim 10, as best understood, Rousso teaches generating a campaign management embodiment, wherein the campaign management embodiment is configured to store and maintain campaign metadata used by the native demand side platform and plays a role in the content-description process (Paragraph 0096).
EXAMINER NOTE:  Metadata is defined by Merriam-Webster as “data that provides information about other data”.  Therefore any campaign data would be campaign metadata that provides information about the campaign.
Regarding claim 11, as best understood, Rousso teaches generating reporting embodiments comprised of a content description component, telemetry component, supply side reporting component, and demand side reporting component, wherein: the content description reporting component prepares data about digital contents for detail pages in the Advertiser Store front 
EXAMINER NOTE:  The “components” are merely programming or data, and any programming in the prior art that performs the functionality that is actively limited by the claim language will meet the requirements of the components.
Regarding claim 12, as best understood, Rousso teaches propagating, by the content-description reporting component, content description events from the Publisher Store front to the Advertiser Store front, wherein the description events include publisher data about the content and its user demographics (Paragraph 0046, 0063); storing the description events in an internal database of the content-description reporting component (Paragraphs 0452-0454); rendering to the advertisers in one or more widgets of the Advertiser Store front the data 17Attorney Docket No. Orlandic_NPA_001about a digital content, a publisher, or a content category (Paragraph 0046); and rendering to the advertisers in one or more widgets of the Advertiser Store front the data about the demographics of the users of the digital content, publisher or category (Paragraph 0046)).
EXAMINER NOTE:  The prior art does not discuss “decorating bid requests with demographic data“, and therefore the prior art is believed to “eliminate” such a process and “facilitate user privacy…thereby fostering user interaction with ads” in the same way as the instant invention.  Widgets are merely software parts of an interface, and any programming in the prior art that performs the functionality that is actively limited by the claim language will meet the requirements of the widgets.
Regarding claim 13, as best understood, Rousso teaches allowing the native advertisers of the store to create segment definitions for content sponsorship on User Store, in-content sponsorship, or 
Regarding claim 14, as best understood, Rousso teaches updating an affinity table of a database of the content-description reporting component (Paragraphs 0452-0454), adding the association between an advertiser and a digital content as soon as the advertiser targets the digital content through a sponsorship campaign on User Store front (Paragraphs 0452-0454, bids table, categories table, bidders table, campaign table); inserting a record into the affinity table for each digital content of a publisher whenever an advertiser targets the publisher with a sponsorship campaign on User Store (Paragraphs 0452-0454); activating the affinities of a digital content when the content integrates with the store's advertising software development kit, by setting an appropriate field in the respective records of the affinity table (Paragraphs 0452-0454); retrieving the activated affinity records in order to present the newly integrated digital content to its sponsors at a prominent place on the home page of the Advertiser Store front (Paragraphs Paragraph 0066, 0452-0454); and deleting the affinity records coupling the digital content with a sponsor after the sponsor targets said digital content with an in-content sponsorship campaign (Paragraphs 0056, 0093, 0339, 0350).
EXAMINER NOTE:  Applicant’s specification does not provide any clear definitions of a “home page” or a “detail page”, or how those pages are meant to differ from one another other than the non-functional data stored thereon.  Therefore, these pages are not patentably distinct from one another and any interface taught in the prior art would qualify as either a “home page” or a “detail page”.  Software development kits are merely programming, and any programming in the prior art that 
Regarding claim 15, as best understood, Rousso teaches initiating a bidding process, through advertising software development kit, when a user comes to a place in User Store designated for sponsorship advertisements (Paragraphs 0046-0049, 0353-0355); creating, by the supply-side platform, a bid request with the target and match objects and sending it to the native demand-side platform (Paragraphs 0046-0049, 0353-0355); attaching, by the native demand side platform, the appropriate bids to the bid response whenever there is a campaign targeting the digital content, its publisher or category and the criteria specified in the match object are satisfied (Paragraphs 0046-0049, 0353-0355); sending, by the native demand side platform, the completed bid response to the supply-side platform (Paragraphs 0046-0049, 0353-0355); verifying, by the supply-side platform, that the match criteria are satisfied, deciding the winning bids, informing the native demand-side platform about the winning bids, and notifying the advertising software development kit of the winning bids (Paragraphs 0046-0049, 0353-0355); and communicating, by the advertising software development kit, with the store's ad-serving component in order to render the winning sponsorship messages or ads in the viewable places on the User Store (Paragraph 0066).
EXAMINER NOTE:  Software development kits are merely programming, and any programming in the prior art that performs the functionality that is actively limited by the claim language will meet the requirements of the software development kits.  The “components” are merely programming or data, and any programming in the prior art that performs the functionality that is actively limited by the claim language will meet the requirements of the components.
Regarding claim 16, as best understood, Rousso teaches initiating a bidding process, through advertising software development kit, when a user of an integrated digital content comes to a place 
EXAMINER NOTE:  Software development kits are merely programming, and any programming in the prior art that performs the functionality that is actively limited by the claim language will meet the requirements of the software development kits.  The “components” are merely programming or data, and any programming in the prior art that performs the functionality that is actively limited by the claim language will meet the requirements of the components.
Regarding claim 17, as best understood, Rousso teaches generating, by the supply-side platform or the advertising software-development kit, reporting events about the bidding auction and subsequent user interactions with the ads, such as impressions and clicks; and forwarding the one or more reporting events to the store's supply-side and demand-side reporting components (Paragraphs 0056, 0061, 0093, 0148, 0149).
EXAMINER NOTE:  Software development kits are merely programming, and any programming in the prior art that performs the functionality that is actively limited by the claim language will meet the requirements of the software development kits.  The “components” are merely programming or data, 
Regarding claim 18, as best understood, Rousso teaches processing, by the store's supply-side reporting component, the reporting events in order to produce aggregated statistics about the levels of sponsorship support that the digital content of the publisher has received in User Store and, for digital content that have been integrated with the store's advertising framework, to produce aggregated advertising-performance reports for the publishers of the digital contents (Paragraphs 0061, 0295); storing the aggregated sponsorship and advertising-performance statistics in the database of the supply-side reporting component (Paragraphs 0452-0457); rendering to the publisher in one or more widgets of the Publisher Store front the aggregated statistics about the levels of sponsorship support that the digital content has received 20Attorney Docket No. Orlandic_NPA_001(PATENT)in User Store; wherein, if the publisher has not integrated the digital content with the store's advertising software development kit, the data would present the prospects of direct sponsorship should the publisher integrate the digital content with the store's advertising software development kit (Paragraph 0061); and rendering to the publisher in one or more widgets of the Publisher Store front the aggregated statistics about the in-content advertising performance, if the digital content is integrated with the store's advertising framework (Paragraph 0061).
EXAMINER NOTE:  Software development kits are merely programming, and any programming in the prior art that performs the functionality that is actively limited by the claim language will meet the requirements of the software development kits.  Widgets are merely software parts of an interface, and any programming in the prior art that performs the functionality that is actively limited by the claim language will meet the requirements of the widgets.  The “components” are merely programming or data, and any programming in the prior art that performs the functionality that is actively limited by the claim language will meet the requirements of the components.  Any limitations following the language 
Regarding claim 19, as best understood, Rousso teaches processing, by the store's demand-side reporting component, the reporting events in order to produce aggregated statistics for advertisers about campaign performance (Paragraphs 0061, 0295); storing the campaign-performance statistics in the database of the demand-side reporting component (Paragraphs 0452-0457); and rendering to the advertiser in one or more widgets of the Advertiser Store front the aggregated campaign-performance data (Paragraph 0061).
EXAMINER NOTE:  Widgets are merely software parts of an interface, and any programming in the prior art that performs the functionality that is actively limited by the claim language will meet the requirements of the widgets.  The “components” are merely programming or data, and any programming in the prior art that performs the functionality that is actively limited by the claim language will meet the requirements of the components.  Any limitations following the language “in order to” is intended use and not actively claimed.  Therefore, such limitations are given little patentable weight.
Regarding claim 20, as best understood, Rousso teaches processing, by the store's telemetry reporting component, telemetry events in order to produce aggregated statistics about the levels of user engagement on digital contents that have been integrated with the store's telemetry software development kit (Paragraphs 0061, 0295); the aggregated data configured to include statistics about user activity and engagement, geo and language distributions, and other kinds of aggregated telemetry data (Paragraphs 0061, 0088, 0148, 0149, 0295), storing the engagement statistics grouped by content or publisher in the database of the telemetry reporting component (Paragraphs 0452-0457); rendering to the publisher in one or more widgets of the Publisher Store front the aggregated statistics about user engagement with the digital content (Paragraph 0061); and21Attorney Docket No. Orlandic_NPA_001 (PATENT)rendering to the advertiser in one or more 
EXAMINER NOTE:  Software development kits are merely programming, and any programming in the prior art that performs the functionality that is actively limited by the claim language will meet the requirements of the software development kits.  Widgets are merely software parts of an interface, and any programming in the prior art that performs the functionality that is actively limited by the claim language will meet the requirements of the widgets.  The “components” are merely programming or data, and any programming in the prior art that performs the functionality that is actively limited by the claim language will meet the requirements of the components.  Any limitations following the language “in order to” is intended use and not actively claimed.  Therefore, such limitations are given little patentable weight.
Regarding claim 21, as best understood, Rousso teaches accommodating digital content beyond the one that uses the system's distribution, advertising, and telemetry features (Paragraphs 0092-0093, search engines accommodate digital content).
EXAMINER NOTE:  It is unclear what “the one” means, or what quantifiable measurement “beyond” means, and therefore this is interpreted to be merely accommodating various forms of digital content.
Regarding claim 22, as best understood, Rousso teaches the one or more widgets configured on the User Store for: presenting sponsorship advertisements in positions other than the home and detail pages (Paragraph 0066, Rousso shows that ads can appear on search engines and external sites, the search engine would be a page other than a “home” or “detail” pages).
EXAMINER NOTE:  Applicant’s specification does not provide any clear definitions of a “home page” or a “detail page”, or how those pages are meant to differ from one another other than the non-functional data stored thereon.  Therefore, these pages are not patentably distinct from one another 
Regarding claim 23, as best understood, Rousso teaches the private marketplace comprising several channels above and below the open auctions, wherein the programmatic-direct channels above the open auctions are configured to provide different types of guarantees to the advertisers (Paragraphs 0388-0392, guarantees to bill using a specific process), and the channels below the open auctions are usable for the publishers' engagement campaigns targeting the audience of the store or the digital content (Paragraphs 0039, 0063).
EXAMINER NOTE:  Applicant’s specification does not clearly define the term “channel”, and therefore Examiner interprets “channel” to be options.
Regarding claim 24, as best understood, Rousso teaches employing an automated framework capable of sending at predetermined intervals direct marketing notifications to advertisers about the featured or newly added content, via email or mobile push (Paragraphs 0049, 0408).
Regarding claim 25, as best understood, Rousso teaches employing, through the digital content store, direct notifications to the publishers about the level of sponsorship their digital content received in the User Store front or within the one or more digital content (Paragraph 0061).
Regarding claim 29, as best understood, Rousso teaches employing a recommendation framework that provides the advertisers personalized views on the Advertiser Store front of the digital content matching their past or current targeting criteria as collected in the one or more databases (Paragraph 0159).
Regarding claim 30, as best understood, Rousso teaches generating an automated detection and incentives engine, delivering incentives to advertisers or publishers to generate certain events 
EXAMINER NOTE:  Any and all events undertaken by the prior art are believed to be “favorable for the growth of supply and demand”, as the prior art contains automated elements and it was not invented to create “unfavorable” circumstances.  
Regarding claim 31, as best understood, Rousso teaches receiving, by the self-service system for monetization of one or more digital content, through the Publisher Store, over a network, a digital content and publisher's information describing the content and its audience, and storing the data in a database of the content-description component (Paragraphs 0063, Paragraphs 0452-0454); querying the database of the 23Attorney Docket No. Orlandic_NPA_001(PATENT)content-description component and rendering relevant data to the Advertiser Store in order to allow advertisers to examine details of various digital content, and decide which contents, publishers or categories of content best serve targeting objectives (Paragraph 0159); employing a method of campaign management in order to allow advertisers to submit campaigns for digital- content sponsorship on a User Store (Paragraphs 0095-0097); employing a method of real- time bidding for sponsorship advertisements on User Store in order to enable users of the store to view sponsorship messages or ads, wherein the revenue from the messages or ads would go to the store (Paragraphs 0353-0355); employing a method of supply-side reporting in order to enable publishers to view levels of sponsorship on the User Store for their digital content, reminding those who did not integrate their digital content with the store's advertising framework that sponsorship in User Store is a precursor to in-content sponsorship (Paragraph 0061); providing, by the self-service system for monetization of digital contents, publishers with the means to integrate their digital content with the store's advertising framework for the purposes of monetizing the digital content through advertisements (Paragraph 0066); querying, by the Advertiser Store, the database of the content-description component in order to enable the advertisers to be the first to see when a digital content they sponsored on User Store integrates with 
EXAMINER NOTE:  Applicant’s specification does not appear to specify exactly what a “store”, “User Store front”, “Advertiser Store front”, or “Publisher Store front” is meant to be other than a group of interfaces by which each party may use the system (See Paragraph 00045 of the instant specification).  Therefore, for the purposes of applying prior art, the “store” is merely an overall system of supplying ads, and each store front is merely an interface comprising whatever functionality is actively limited by the claim language.  The “components” are merely programming or data, and any programming in the prior art that performs the functionality that is actively limited by the claim language will meet the requirements of the components.  Software development kits are merely programming, and any programming in the prior art that performs the functionality that is actively limited by the claim language will meet the requirements of the software development kits.  Any limitations following the language “in order to” is intended use and not actively claimed.  Therefore, such limitations are given little patentable weight.
Regarding claim 32, as best understood, Rousso teaches providing implicit incentives to advertisers to submit sponsorship campaigns targeting one or more digital contents in the User Store in order to: establish a mutually beneficial relationship with the publisher of the one or more digital contents that has an appropriate audience (0353-0374, monetary value through the billing system represents an incentive that is delivered, as well as click-throughs and possible sales advertisers will get); benefit from the fact that sponsorship ads in the User Store are presented in premium placements of the store front (Paragraph 0048); take advantage of the store's guarantees that a sponsor will receive an advance notice when the targeted digital content is integrated, ahead of the advertisers who are not sponsoring the digital content (Paragraph 0372); target directly, through a premium channel, the audience of the digital content as soon as the digital content is integrated with the store's advertising framework (Paragraphs 0372-0373); and achieve gradual amplification of the marketing message as the user goes through the User Store into the integrated sponsored digital content (Paragraph 0066, amplification of the marketing message as the message is being served and thus amplified); enabling, through the method of campaign management, the advertisers to submit sponsorship campaigns targeting one or more digital content in the User Store (Paragraphs 0095-0097); wherein the campaign metadata is stored in a database of Campaign Manager (Paragraphs 0452-0454); and wherein the associations between the advertiser and the targeted contents are recorded in the affinity table of a database of the content-description reporting component (Paragraphs 0452-0454).
EXAMINER NOTE:  Any limitations following the language “in order to” is intended use and not actively claimed.  Therefore, such limitations are given little patentable weight.  Applicant’s specification does not clearly define the term “channel”, and therefore Examiner interprets “channel” to be options. Metadata is defined by Merriam-Webster as “data that provides information about other data”.  Therefore any campaign data would be campaign metadata that provides information about the campaign.

Regarding claim 33, as best understood, Rousso teaches delivering, through the store's advertising framework, the sponsorship messages or advertisements to the users of the User Store; wherein the advertisements are procured through real-time bidding among the store's bidders for sponsorship (Paragraphs 0353-0355); wherein the bid responses and subsequent user interactions with the winning ads, such as views and clicks, are recorded through a method of generating reporting events (Paragraphs 0148-0149); wherein the sponsorship messages,25Attorney Docket No. Orlandic_NPA_001 (PATENT)which do not disturb the organic nature of the User Store, are more likely to be perceived as contextually-meaningful endorsements (ads of Rousso are targeted and therefore are considered to be perceived as contextually-meaningful endorsements); and wherein the users are more likely to interact with sponsorship messages or ads because digital-content sponsorship facilitates a privacy-mindful approach to advertising (ads of Rousso are targeted and therefore naturally make users more likely to interact with them).
Regarding claim 34, as best understood, Rousso teaches employing the method of supply-side reporting in order to summarize to the publisher of a digital content the diversity of sponsors and the amount of sponsorship on the User Store (Paragraph 0061); wherein separate widgets on the Publisher Store advising a publisher who have not integrated their digital content that sponsorship in the User Store is a precursor to in-content sponsorship (Paragraph 0061, reports are indicative of advisement); wherein the publishers would start sensing the alluring effects of sponsorship support as the number of sponsors and the amount of their support on the User Store grows (naturally the enticement of money in Rousso would appear alluring to publishers).
EXAMINER NOTE:  Any limitations following the language “in order to” is intended use and not actively claimed.  Therefore, such limitations are given little patentable weight.  Widgets are merely software parts of an interface, and any programming in the prior art that performs the functionality that is actively limited by the claim language will meet the requirements of the widgets.
Regarding claim 35, as best understood, Rousso teaches enabling, by the self service system for monetization of digital contents, the publishers attracted by the prospects of sponsorship support and content monetization through premium advertising to integrate their digital content with the store's advertising software development kit and, thereby, bring the digital content's audience into the digital-content sponsorship framework (Paragraph 0066); wherein the digital content will immediately start sending ad requests to the supply-side platform of the digital- content sponsorship framework (Paragraph 0066); wherein system events, such as impressions and clicks, will start flowing from the digital content to the supply side reporting and demand side reporting components of the store for further processing (Paragraphs 0148-0149); and wherein the system events will be used to prepare aggregated advertising-performance reports for publishers and advertisers and activate relevant affinity associations in the database of the content-description reporting component (Paragraphs 0061, 0452-0454).
EXAMINER NOTE:  Software development kits are merely programming, and any programming in the prior art that performs the functionality that is actively limited by the claim language will meet the requirements of the software development kits.  
Regarding claim 36, as best understood, Rousso teaches retrieving, by the Advertiser Store, from the database of the content-description reporting component, relevant affinity associations in order to inform the sponsors of a newly integrated content and26Attorney Docket No. Orlandic_NPA_001 (PATENT)provide them incentives to follow up with in-content sponsorship campaigns, enabling a high return on advertising investment (Paragraphs 0061, 0452-0454); wherein the sponsorship advertisements achieve a both reduced price and greater visibility on relatively uncontested inventory after the sponsored digital content is integrated with the store's advertising software development kit (if there is uncontested ad space in an ad auction of Rousso, that space would naturally go for a smaller bid, thus reducing price and increasing visibility); 
EXAMINER NOTE:  Software development kits are merely programming, and any programming in the prior art that performs the functionality that is actively limited by the claim language will meet the requirements of the software development kits.  Any limitations following the language “in order to” is intended use and not actively claimed.  Therefore, such limitations are given little patentable weight.  Applicant’s specification does not clearly define the term “channel”, and therefore Examiner interprets “channel” to be options.
Regarding claim 37, as best understood, Rousso teaches employing the methods of campaign management and real-time bidding for advertisements in digital contents in order to let advertisers create in-content sponsorship campaigns and serve sponsorship advertisements to the audience of a newly integrated digital content (Paragraphs 0095-0097); wherein the advertisements served through the premium channels of the private marketplace help build critical demand for the growth of the advertising supply and demand (the entire system of Rousso is believed to help the growth of advertising supply and demand).
EXAMINER NOTE:  Any limitations following the language “in order to” is intended use and not actively claimed.  Therefore, such limitations are given little patentable weight.  Applicant’s specification does not clearly define the term “channel”, and therefore Examiner interprets “channel” to be options.
Regarding claim 38, as best understood, Rousso teaches increasing, through the store's advertising framework, the fill rates in available digital content by allowing the advertiser to pursue open-auction campaigns, reducing the cost of advertisements through non-guaranteed delivery, while lowering the visibility of advertisements as well as chances of marketing success (the more ad space of Rousso, that gets turned over and filled, the more that space would naturally go for smaller bids as more advertising is being cycled, thus reducing price and increasing visibility).
Regarding claim 39, as best understood, Rousso teaches providing implicit incentives to the publishers to integrate the digital content with the store's telemetry software development kit in order to further grow the appeal of the content's inventory among advertisers (0353-0374, monetary value through the billing system represents an incentive that is delivered); and employing, a method of telemetry reporting, enabling publishers and advertisers to see and assess the geographic, linguistic and behavioral attributes of the audience (Paragraphs 0046, 0061).
EXAMINER NOTE:  Software development kits are merely programming, and any programming in the prior art that performs the functionality that is actively limited by the claim language will meet the requirements of the software development kits.
Regarding claim 40, as best understood, Rousso teaches attracting, by the self service system for monetization, a greater demand by more advertisers through premier treatment with guarantees, more diverse inventory, and sharper insights in the Advertiser Store (Paragraphs 0388-0392, guarantees to bill using a specific process); wherein the growing demand would work to: increase publisher loyalty, diversify available inventory, propagate further the desirable effects, and keep the store's supply and demand growing (the system of Rousso is believed to encourage desirable effects).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to automated advertising campaign systems employing multiple interfaces for multiple parties:
US-20060074746-A1
US-20110191163-A1
	WO-2006110873-A2

WO-2006039353-A2
WO-0190956-A1
WO-2013052936-A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256. The examiner can normally be reached 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL BEKERMAN/               Primary Examiner, Art Unit 3621